NO. 12-10-00135-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '

IN RE: HELEN WOOTEN,                                       '    ORIGINAL PROCEEDING
RELATOR
                                                           '
                                    MEMORANDUM OPINION
                                        PER CURIAM
         On May 11, 2010, this court initiated contempt proceedings against court reporter
Helen Wooten for failing to obey its March 9, 2010 order by which it was ordered that
Wooten file the reporter’s record in cause number 12-09-00249-CR on or before
March 19, 2010. Wooten was ordered to appear before this court at 2:00 p.m. on June 7,
2010 “prepared to show cause to this Court why she should not be held in contempt for
failing to obey this Court’s order of March 9, 2010. . . .” Wooten appeared in person at
2:00 p.m. on June 7, 2010 and filed the complete reporter’s record in cause number 12-
09-00249-CR.
         At the conclusion of the hearing, the court found Wooten in contempt for
violating the March 9, 2010 order. As punishment, the court assessed a fine of $500.00
payable to the Clerk of the Twelfth Court of Appeals on or before noon on July 7, 2010.
Wooten timely paid the fine assessed.                 Because Wooten has purged herself of her
contempt, this original proceeding is dismissed.
Opinion delivered August 4, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)